Citation Nr: 0920759	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  02-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for an 
inability to wear a partial bridge due to excisional biopsy. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This matter is before the Board of Veterans' Appeals (Board), 
in part, on remand from an October 2008 memorandum decision 
of the United States Court of Appeals for Veterans Claims 
(Court).  In that decision the Court vacated part of a 
February 2007 Board of Veterans' Appeals (Board) decision and 
remanded the matter of that part to the Board for further 
action consistent with the Court's decision.

This matter originally came before the Board on appeal from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
 
In the October 2001 rating decision the RO granted: (1) an 
increase in the rating assigned for residuals of an 
excisional biopsy of a granulomatous, buccal sulcus, on the 
right side of the mouth, from zero to 10 percent; and (2) 
service connection for an inability to wear a partial bridge 
due to excisional biopsy, assigning a noncompensable rating 
for that disorder, effective from March 29, 2001.  See 
38 C.F.R. § 4.150, Diagnostic Code 9913 regarding the second 
grant.  The Veteran perfected an appeal as to the ratings 
assigned for both disabilities.

In December 2003 the Board remanded the appeal to the RO for 
further development to include scheduling a VA examination.  
In a February 2007 decision the Board denied both appealed 
claims for increased ratings.  

The Veteran appealed the February 2007 decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(Court).  In the October 2008 memorandum decision, the Court 
addressed the two issues on appeal denied in the February 
2007 Board decision: (1) Entitlement to an increased rating 
for residuals of an excisional biopsy of a granulomatous, 
buccal sulcus, on the right side of the mouth, currently 
evaluated as 10 percent disabling; and (2) Entitlement to an 
initial compensable evaluation for an inability to wear a 
partial bridge.  

The Court determined that the record contained a plausible 
basis, and the Board's decision was supported by an adequate 
statement of the reasons or bases, for its decision with 
respect to the claim for a higher disability rating for 
residuals of an excisional biopsy of a granulomatous, buccal 
sulcus, on the right side of the mouth.  On that basis the 
Court affirmed that part of the February 2007 decision of the 
Board.  Thus, that part is not before the Board at this time.

The Court, however, vacated and remanded to the Board for 
further development consistent with the Court's decision, the 
part of the Board's February 2007 decision pertaining to the 
matter of the denial of an initial compensable disability 
rating for inability to wear a partial prosthesis.

In so doing, the Court determined that in its decision the 
Board did not address or reconcile an apparent conflict 
between two similar opinions contained in VA examinations of 
April 2001 and February 2006 VA, and a later April 2006 
addendum to the 2006 examination report.  The conflict was on 
a determinative issue as discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable 
evaluation for an inability to wear a partial bridge due to 
excisional biopsy.  For the following reasons further 
development is necessary prior to adjudicating the claim.

In the Court's February 2009 memorandum decision, the Court 
determined that in light of conflicting medical opinions on 
file, a remand to the Board was necessary in order for the 
Board to either (1) provide an adequate statement of its 
reasons or bases for its conclusion denying an initial 
compensable evaluation for an inability to wear a partial 
bridge; or (2) remand to the RO for clarification of the 
evidence.  
Before deciding on the Veteran's claim, a remand is first 
necessary to obtain clarification with respect to the medical 
evidence of record.  

During an April 2001 VA examination, the examiner, a medical 
doctor, recorded a finding that on examination of the right 
upper buccal surface of the Veteran's mouth, there was a 
small bony spur over the buccal surface of the right upper 
gingival ridge approximately a millimeter in diameter.  The 
examiner stated that this was tender and would render the 
veteran unable to wear a denture.

At a February 2006 VA examination, the examiner recorded 
findings that neurological testing revealed right 
infraorbital nerve distribution to be 50 percent anesthetic; 
that there was a painful dyesthetic component to the nerve 
injury; that the right buccal branch VII was weak to moderate 
incomplete; and that the painful dysesthia of the right 
infraorbital nerve precluded removable prostheses.

In April 2006, following the February 2006 VA examination, 
the RO contacted that examiner (a doctor of dental surgery 
and staff oral surgeon at VA), and asked that examiner to 
provide an opinion as to whether or not the masticatory 
surface could be replaced by a prosthesis.  The answer to 
that question is to a large extent determinative of the level 
of disability rating warranted in this case.  See 38 C.F.R. § 
4.150, Diagnostic Code 9913.  

In response, in an April 2006 addendum to the February 2006 
VA examination, the examiner opined that, on review of the 
Veteran's panoramic radiograph and the February 2006 
examination, a removable partial denture would adequately 
replace the masticatory surface of the veteran's partially 
edentulous maxilla.

This latter opinion contained in the April 2006 addendum, 
which is detrimental to the Veteran's claim, appears to be in 
conflict with the opinions contained in both the April 2001 
and February 2006 VA examination reports, which support the 
Veteran's claim on appeal.  As mandated by the Court's 
February 2009 memorandum decision, and as necessary for 
proper appellate decision-making in this case, a remand for 
clarification of the conflicting evidence is necessary.  See 
38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a review of the claims 
file by  the VA examiner who examined the 
Veteran in February 2006 for his 
dental/oral condition and provided the 
April 2006 addendum to that examination.  
If that examiner is unavailable, arrange 
for review of the claims file by another 
examiner with the same or similar 
qualifications (doctor of dental surgery).

The examiner should review the claims 
file, and if deemed necessary to answer 
the questions below, arrange for 
examination of the Veteran's service-
connected dental/oral condition affecting 
the ability to restore lost masticatory 
surface by suitable prosthesis.  

The examiner should particularly review 
and comment on opinions contained in the 
reports of VA examinations of April 2001 
and February 2006, and contained in an 
April 2006 addendum to the February 2006 
examination.  

After the review, The examiner should 
provide an opinion to clarify and/or 
reconcile the apparent conflict between 
(1) the two consistent opinions found in 
the April 2001 and February 2006 
examination reports, respectively, that 
the dental/oral condition would render the 
veteran unable to wear a denture, and that 
the painful dysesthia of the right 
infraorbital nerve precluded removable 
prostheses; and (2) the conflicting 
opinion contained in the April 2006 
addendum, that a removable partial denture 
would adequately replace the masticatory 
surface of the veteran's partially 
edentulous maxilla. 

The examiner should also provide an 
opinion as to which of the following two 
conditions result from the Veteran's 
service-connected residuals, excisional 
biopsy, granulomatous, buccal sulcus, 
right side of mouth: 

(i) teeth loss for which the loss of 
masticatory surface can be restored by 
suitable prosthesis; or

(ii) teeth loss for which the lost 
masticatory surface cannot be restored 
by suitable prosthesis; and if so, 
which teeth are so involved.  

2.  Thereafter, the RO must readjudicate 
the claim under review.  If a benefit 
sought is not granted, please issue the 
veteran and his representative a 
supplemental statement of the case (SSOC). 
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




